  Case 15-10351         Doc 52     Filed 04/03/19 Entered 04/03/19 11:44:40              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-10351
         MARLON SCOTT HAYES
         TRACI LYNN HAYES
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2015.

         2) The plan was confirmed on 07/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/15/2019.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,625.00.

         10) Amount of unsecured claims discharged without payment: $49,551.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-10351        Doc 52       Filed 04/03/19 Entered 04/03/19 11:44:40                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $98,141.06
       Less amount refunded to debtor                          $2,239.03

NET RECEIPTS:                                                                                    $95,902.03


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $4,197.89
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $7,697.89

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
BANK OF AMERICA                  Secured              NA           0.00             0.00           0.00        0.00
BANK OF AMERICA                  Unsecured     48,272.00            NA               NA            0.00        0.00
BANK OF AMERICA                  Secured      126,480.00    190,397.11       190,397.11            0.00        0.00
CAVALRY SPV I LLC                Unsecured      1,949.00       1,984.40         1,984.40      1,984.40         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         173.00        934.40           782.79        782.79         0.00
DELL FINANCIAL SERVICES LLC      Unsecured         662.00        637.13           637.13        637.13         0.00
ECAST SETTLEMENT CORP            Unsecured         159.00        120.74           120.74        120.74         0.00
FIRST PREMIER BANK               Unsecured         243.00           NA               NA            0.00        0.00
GM FINANCIAL                     Unsecured     10,705.00           0.00           431.68        431.68         0.00
GM FINANCIAL                     Secured       17,430.00     17,703.99        17,430.00      17,430.00    1,575.48
GM FINANCIAL                     Secured       20,425.00     31,561.68        31,130.00      31,130.00    2,855.33
GM FINANCIAL                     Unsecured            NA           0.00           273.99        273.99         0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         838.08           838.08        838.08         0.00
INTERNAL REVENUE SERVICE         Priority          500.00      3,671.64         3,671.64      3,671.64         0.00
LVNV FUNDING                     Unsecured         578.00        632.96           632.96        632.96         0.00
NICOR GAS                        Unsecured            NA           0.00             0.00           0.00        0.00
NICOR GAS                        Unsecured         136.00      1,235.45         1,235.45      1,235.45         0.00
PRA RECEIVABLES MGMT             Unsecured      1,363.00       1,398.71         1,398.71      1,398.71         0.00
PRA RECEIVABLES MGMT             Unsecured      3,677.00       3,677.40         3,677.40      3,677.40         0.00
PRA RECEIVABLES MGMT             Unsecured         533.00        568.91           568.91        568.91         0.00
PRA RECEIVABLES MGMT             Unsecured           0.00        399.59           399.59        399.59         0.00
PRA RECEIVABLES MGMT             Unsecured     15,000.00     13,253.12        13,253.12      13,253.12         0.00
PRA RECEIVABLES MGMT             Unsecured            NA       4,679.11         4,679.11      4,679.11         0.00
SADINO FUNDING LLC               Unsecured          96.00           NA               NA            0.00        0.00
SADINO FUNDING LLC               Secured           500.00        596.80           596.80        596.80       30.83
US CELLULAR                      Unsecured         130.00           NA               NA            0.00        0.00
VILLAGE OF EVERGREEN PARK        Unsecured         173.00           NA               NA            0.00        0.00
WEBBANK                          Unsecured         637.00           NA               NA            0.00        0.00
WELLS FARGO BANK NA              Unsecured            NA            NA               NA            0.00        0.00
WELLS FARGO BANK NA              Secured       74,562.00     74,519.25        74,609.25            0.00        0.00
WELLS FARGO BANK NA              Secured              NA          90.00            90.00           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-10351         Doc 52      Filed 04/03/19 Entered 04/03/19 11:44:40                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $265,006.36              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $48,560.00         $48,560.00         $4,430.81
       All Other Secured                                    $686.80            $596.80            $30.83
 TOTAL SECURED:                                         $314,253.16         $49,156.80         $4,461.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,671.64          $3,671.64              $0.00
 TOTAL PRIORITY:                                          $3,671.64          $3,671.64              $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,914.06         $30,914.06              $0.00


Disbursements:

         Expenses of Administration                             $7,697.89
         Disbursements to Creditors                            $88,204.14

TOTAL DISBURSEMENTS :                                                                      $95,902.03


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
